Exhibit 10.49

 

Execution Version

 

AMENDMENT NO. 1 TO SECURITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO SECURITY AGREEMENT (this “Amendment Agreement”) is made
and entered into as of April 26, 2005 by and among BEARINGPOINT, INC., a
Delaware corporation (the “Borrower”), EACH OF THE UNDERSIGNED DOMESTIC
SUBSIDIARIES OF THE BORROWER (each a “Guarantor” and a “Grantor”, and
collectively with the Borrower, the “Grantors”), and BANK OF AMERICA, N.A., as
the administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

WITNESSETH:

 

WHEREAS, the Administrative Agent, the lenders party thereto (collectively, the
“Lenders” and individually each a “Lender”) and the Borrower entered into that
certain Credit Agreement dated as of December 17, 2004, as amended by that
certain Amendment No. 1 to Credit Agreement dated as of March 17, 2005, as
further amended by that certain Amendment No. 2 to Credit Agreement dated as of
March 24, 2005 (the “Credit Agreement”: capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement, notwithstanding the occurrence of the Facility Termination
Date), pursuant to which the Lenders agreed to make and have made available to
the Borrower a revolving credit facility, including a letter of credit
subfacility, in an aggregate principal amount of $300,000,000; and

 

WHEREAS, each Guarantor is a direct or indirect Domestic Subsidiary of the
Borrower and materially benefited from the loans made and letters of credit
issued thereunder; and

 

WHEREAS, as collateral security for payment and performance of the respective
obligations and liabilities of the Borrower under the Credit Agreement each of
the Grantors granted to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in certain of its personal property and assets
pursuant to the terms of that certain Security Agreement dated as of
December 23, 2004 (as hereby and from time to time hereafter amended, restated,
amended and restated, extended, supplemented, modified or replaced, the
“Security Agreement”): and

 

WHEREAS, the Borrower has notified the Administrative Agent that the Borrower
desires (i) to terminate the Aggregate Commitments under the Credit Agreement as
of the date hereof and to provide for the occurrence of the Facility Termination
Date, and (ii) to enter into a Letter of Credit Cash Collateral Agreement, dated
of as April 26, 2005 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “LC Cash Collateral Agreement”), by
and among the Borrower, the Administrative Agent, each of Bank of America, N.A.
and JPMorgan Chase Bank, N.A., as Issuing Banks, and Bank of America, N.A. as
Depositary of the LC Account (each term as defined therein), pursuant to which
the Borrower will cash collateralize the L/C Obligations and certain other
related obligations and liabilities under the Credit Agreement and the other
Loan Documents (including the LC Cash Collateral Agreement) and all fees and
other charges that may become due and payable with respect to outstanding
Letters of Credit; and



--------------------------------------------------------------------------------

WHEREAS, the Grantors have requested, among other things, that certain terms of
the Security Agreement be amended, each in the manner set forth herein, and the
Administrative Agent and the Lenders, subject to the terms and conditions
contained herein, are willing to effect such amendments on the terms and
conditions contained in this Amendment Agreement; and

 

WHEREAS, the Administrative Agent and the Lenders are unwilling to enter into
the LC Cash Collateral Agreement unless the Borrower agrees that certain liens
and security interests with respect to its L/C Obligations and with respect to
its payment obligations in connection with fees and other charges that may
become due and payable in connection with outstanding Letters of Credit continue
in effect, and the Guarantors agree that certain liens and security interests
with respect to their obligations under the Guaranty Agreement dated as of
December 23, 2004 (as amended on the date hereof and as from time to time
amended, amended and restated, supplemented, modified or replaced, the
“Guaranty”) continue in effect, and in connection therewith that the Borrower
and the Guarantors enter into this Amendment Agreement;

 

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

 

1. Amendments to Security Agreement. Subject to the terms and conditions set
forth herein, the Security Agreement is hereby amended as follows:

 

(a) The introductory clauses of the Security Agreement are hereby amended to
restate such clauses in their entirety to read as follows:

 

WHEREAS, the Secured Parties agreed to provide to the Borrower a certain
revolving credit facility with a letter of credit and swing line sublimit
pursuant to the Credit Agreement that was entered into as of December 17, 2004,
as amended by that certain Amendment No. 1 to Credit Agreement dated as of
March 17, 2005, as further amended by that certain Amendment No. 2 to Credit
Agreement dated as of March 24, 2005 (immediately in effect prior to its
termination thereof, the “Credit Agreement”; capitalized terms used herein but
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement), pursuant to which the Lenders agreed to make and have
made available to the Borrower a revolving credit facility in an aggregate
principal amount of $300,000,000; and

 

WHEREAS, as collateral security for payment and performance of the Obligations
and the obligations and liabilities of any Loan Party that existed or arose
under Related Credit Arrangements, the Borrower granted to the Administrative
Agent for the benefit of the Secured Parties a security interest in all of its
personal property and assets pursuant to the terms of this Security Agreement;
and

 

- 2 -



--------------------------------------------------------------------------------

WHEREAS, each Guarantor materially benefited from the Loans that were made, and
the Letters of Credit that were issued, under the Credit Agreement and each
Guarantor was a party (as signatory or by joinder) to a Guaranty Agreement dated
as of December 23, 2004 (as amended on the date hereof and as from time to time
amended, amended and restated, supplemented, modified or replaced, the
“Guaranty”) pursuant to which each Guarantor guaranteed the Obligations of the
Borrower; and

 

WHEREAS, as collateral security for payment and performance by each Guarantor of
its Guarantor’s Obligations (as defined in the Guaranty as it existed
immediately prior to the occurrence of the Facility Termination Date), and the
payment and performance of its obligations and liabilities hereunder or under
any of the other Loan Documents to which it was a party, each Guarantor granted
to the Administrative Agent for the benefit of the Secured Parties a security
interest in all of its personal property and assets pursuant to the terms of
this Security Agreement; and

 

WHEREAS, the Secured Parties were unwilling to enter into the Loan Documents
unless the Borrower and the Guarantors entered into this Security Agreement; and

 

WHEREAS, the Borrower has notified the Administrative Agent that the Borrower
desires (i) to terminate the Aggregate Commitments under the Credit Agreement as
of April 26, 2005 and to provide for the occurrence of the Facility Termination
Date, and (ii) to enter into a Letter of Credit Cash Collateral Agreement, dated
of as April 26, 2005 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “LC Cash Collateral Agreement”), by
and among the Borrower, the Administrative Agent, each of Bank of America, N.A.
and JPMorgan Chase Bank, N.A., as Issuing Banks, and Bank of America, N.A. as
Depositary of the LC Account, pursuant to which the Borrower will cash
collateralize the L/C Obligations and all fees and other charges that may become
due and payable with respect to outstanding Letters of Credit; and

 

WHEREAS, the Administrative Agent and the Lenders are unwilling to enter into
the LC Cash Collateral Agreement unless each Grantor agrees that certain liens
and security interests heretofore granted by such Grantor to the Administrative
Agent for the benefit of the Lenders with respect to the L/C Obligations and all
fees and other charges that may become due and payable with respect to
outstanding Letters of Credit, or with respect to its Guarantor’s Obligations
under the Guaranty, as applicable, continue in effect, and in connection
therewith that each Grantor amend this Security Agreement to so provide
therefor;

 

- 3 -



--------------------------------------------------------------------------------

NOW, THEREFORE, in order to induce the Secured Parties to enter into the LC Cash
Collateral Agreement and to permit certain Letters of Credit to remain
outstanding notwithstanding the occurrence of the Facility Termination Date, and
in further consideration of the premises and the mutual covenants contained
herein, the parties hereto agree as follows:

 

(b) Section 2 of the Security Agreement is hereby amended to restate such
Section in its entirety to read as follows:

 

2. Grant of Security Interest. Each Grantor hereby grants as collateral security
for the payment, performance and satisfaction of all of the L/C Obligations and
all fees and other charges that may become due and payable with respect to
outstanding Letters of Credit and the payment and performance of any Grantor’s
obligations and liabilities (whether now existing or hereafter arising)
hereunder, under the LC Cash Collateral Agreement or under the Payoff Letter
dated as of April 26, 2005 by Bank of America, N.A., as Administrative Agent for
the Lenders and as a Lender, and JPMorgan Chase Bank, N.A., as a Lender (the
“Payoff Letter”) or the Guaranty, and each Guarantor hereby grants as collateral
security for the payment, performance and satisfaction of all of its Guarantor’s
Obligations (as defined in its Guaranty) and the payment and performance of its
obligations and liabilities (whether now existing or hereafter arising)
hereunder or under any of the other Loan Documents to which it is now or
hereafter becomes a party (such obligations and liabilities of the Borrower and
the other Guarantors referred to collectively as the “Secured Obligations”), to
the Administrative Agent for the benefit of the Secured Parties a continuing
first priority security interest in and to, and collaterally assigns to the
Administrative Agent for the benefit of the Secured Parties, the following,
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located:

 

(a) All accounts, and including accounts receivable, contracts, bills,
acceptances, choses in action, payment intangibles, other general intangibles to
the extent constituting a monetary obligation, and other forms of monetary
obligations at any time owing to such Grantor arising out of property sold,
leased, licensed, assigned or otherwise disposed of or for services rendered or
to be rendered by such Grantor, and all of such Grantor’s rights with respect to
any property represented thereby, whether or not delivered, property returned by
customers and all rights as an unpaid vendor or lienor, including rights of
stoppage in transit and of recovering possession by proceedings including
replevin and reclamation (collectively referred to hereinafter as “Accounts”);

 

(b) All books and records relating to any of the foregoing (including customer
data, credit files, ledgers, computer programs, printouts, and other computer
materials and records (and all media on which such data, files, programs,
materials and records are or may be stored)); and

 

- 4 -



--------------------------------------------------------------------------------

(c) All proceeds, products and replacements of, accessions to, and substitutions
for, any of the foregoing, including without limitation proceeds of insurance
policies insuring any of the foregoing.

 

All of the property and interests in property described in subsections
(a) through (c) are herein collectively referred to as the “Collateral”.

 

(c) Section 9(e) of the Security Agreement is hereby amended to restate clause
(v) of such Section in its entirety to read as follows:

 

(v) For purposes of this Security Agreement, “Facility Termination Date” means
the date on which (A) all outstanding Letters of Credit have expired or been
cancelled, (B) all L/C Obligations and all other Secured Obligations have been
paid in full, and (C) the LC Cash Collateral Agreement shall have been
permanently terminated and all outstanding obligations and outstanding amounts
thereunder, together with all accrued and unpaid interest and fees thereon, have
been satisfied and paid in full.

 

(d) The Security Agreement is hereby amended to delete all references to
capitalized terms, except for the terms “Accounts” and “Collateral”, that were
defined in Section 2 of the Security Agreement immediately prior to the
effective date of this Amendment Agreement.

 

2. Full Force and Effect of Security Agreement. Except as hereby specifically
amended, modified or supplemented, each Grantor hereby acknowledges and agrees
that the Security Agreement is hereby confirmed and ratified in all respects and
shall remain in full force and effect according to their respective terms.

 

3. Representations and Warranties. (a) Each Grantor hereby certifies that after
giving effect to this Amendment Agreement, the representations and warranties of
the Grantors contained in Section 9 of the Security Agreement (i) that are
qualified by materiality in any respect are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such date and (ii) that are not qualified by materiality in any respect
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date.

 

(b) Each Grantor hereby certifies that this Amendment Agreement has been duly
authorized, executed and delivered by each Grantor and constitutes a legal,
valid and binding obligation of such parties, except as may be limited by
general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally.

 

- 5 -



--------------------------------------------------------------------------------

(c) All the Guarantors party hereto constitute all of the Domestic Subsidiaries
of the Borrower required to be Guarantors pursuant to the terms of the Credit
Agreement immediately prior to the effectiveness of the Payoff Letter dated as
of April 26, 2005 by Bank of America, N.A., as Administrative Agent for the
Lenders and as a Lender, and JPMorgan Chase Bank, N.A., as a Lender (the “Payoff
Letter”).

 

4. Conditions to Effectiveness. The effectiveness of this Amendment Agreement
and the amendments to the Security Agreement provided herein are subject to the
satisfaction of the following conditions precedent:

 

(a) four (4) original counterparts of this Amendment Agreement, duly executed by
each Grantor and the Administrative Agent;

 

(b) evidence satisfactory to the Administrative Agent that the conditions in the
Payoff Letter and the LC Cash Collateral Agreement have been fully satisfied;

 

(c) executed counterparts of the Amendment No. 1 to Guaranty Agreement, dated as
of the date hereof, by each Domestic Subsidiary of the Borrower party thereto
and the Administrative Agent; and

 

(d) such other documents, instruments and certificates as reasonably requested
by the Administrative Agent.

 

Upon satisfaction of the conditions set forth in this Section 4, this Amendment
Agreement shall be effective as of the date hereof.

 

5. Entire Agreement. This Amendment Agreement, together with the Payoff Letter,
the Guaranty, as amended on the date hereof, the LC Cash Collateral Agreement
and all the Loan Documents (collectively, the “Relevant Documents”), sets forth
the entire understanding and agreement of the parties hereto in relation to the
subject matter hereof and supersedes any prior negotiations and agreements among
the parties relating to such subject matter. No promise, condition,
representation or warranty, express or implied, not set forth in the Relevant
Documents shall bind any party hereto, and no such party has relied on any such
promise, condition, representation or warranty. Each of the parties hereto
acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to the other in relation to the subject matter
hereof or thereof.

 

6. Counterparts. This Amendment Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment Agreement by telecopy shall be
effective as delivery

 

7. Governing Law. This Amendment Agreement shall in all respects be governed by,
and construed in accordance with, the laws of the State of New York.

 

- 6 -



--------------------------------------------------------------------------------

8. Enforceability. Should any one or more of the provisions of this Amendment
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

 

9. Successors and Assigns. This Amendment Agreement shall be binding upon and
inure to the benefit of each Grantor, the Lenders, the L/C Issuers and the
Administrative Agent and their respective successors, assigns and legal
representatives; provided, however, that no Grantor, without the prior consent
of the Administrative Agent, may assign any rights, powers, duties or
obligations hereunder.

 

[Signature pages follow.]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Security Agreement to be duly executed by their duly authorized officers, all as
of the day and year first above written.

 

BORROWER:

 

BEARINGPOINT, INC.

By:  

/s/ Patrick H. Kinzler

--------------------------------------------------------------------------------

Name:   Patrick H. Kinzler Title:   Treasurer

 

Amendment No. 1 to Security Agreement

Signature Page



--------------------------------------------------------------------------------

GUARANTORS:

BEARINGPOINT AMERICAS, INC.

BEARINGPOINT GLOBAL, INC.

BEARINGPOINT GLOBAL OPERATIONS, INC.

BEARINGPOINT INTERNATIONAL I, INC.

BEARINGPOINT USA, INC.

METRIUS, INC.

OAD ACQUISITION CORP.

OAD GROUP, INC.

PEATMARWICK, INC.

SOFTLINE ACQUISITION CORP.

SOFTLINE CONSULTING & INTEGRATORS, INC.

By:  

/s/ Patrick H. Kinzler

--------------------------------------------------------------------------------

Name:   Patrick H. Kinzler Title:   Treasurer

 

Amendment No. 1 to Security Agreement

Signature Page



--------------------------------------------------------------------------------

BEARINGPOINT, LLC

BEARINGPOINT BG, LLC

BEARINGPOINT ENTERPRISE HOLDINGS, LLC

BEARINGPOINT GLOBAL DELAWARE, LLC

BEARINGPOINT ISRAEL, LLC

BEARINGPOINT PUERTO RICO, LLC

BEARINGPOINT RUSSIA, LLC

BEARINGPOINT SOUTH PACIFIC, LLC

BEARINGPOINT SOUTHEAST ASIA, LLC

BEARINGPOINT TECHNOLOGY PROCUREMENT SERVICES, LLC

12 MID ATLANTIC LLC

12 NORTHWEST LLC

PELOTON HOLDINGS, L.L.C.

800 MHZ TRANSITION ADMINISTRATOR, LLC

By:  

/s/ Patrick H. Kinzler

--------------------------------------------------------------------------------

Name:   Patrick H. Kinzler Title:   Authorized Person

 

Amendment No. 1 to Security Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Mollie S. Canup

--------------------------------------------------------------------------------

Name:   Mollie S. Canup Title:   Vice President

 

Amendment No. 1 to Security Agreement

Signature Page